DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the examiner has cited Matsuyama et al. (2005/0224783) to disclose the limitations of amended claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (2005/0224783) in view of Uomi et al. (4,797,891).

Regarding claim 10, Matsuyama et al. disclose: a first semiconductor layer of a first conductivity type (n-type lower clad layer 203); a light emitting layer (active layer 205) formed above the first semiconductor layer (Fig. 2(a), [0129]); a second semiconductor layer of a second conductivity type (p type clad layer 208) formed above the light emitting layer (Fig. 2(a), [0129]); and an electrode (p side electrode 230) formed above a ridge portion (stripe ridge) formed in the second semiconductor layer (clad layer 208) (Fig. 2(a), [0129]-[0132]), wherein an effective refractive index inside the ridge portion is constant (the effective refractive index is determined by the thickness and material composition of each layer; the effective refractive index of the ridge portion is constant because the ridge is made of the same materials and is the same thickness) (Fig. 2(a), [0129]-[0132]); electrode includes a metal layered film (Ni/Au/Pt) ([0083]), and the ridge portion has a width of 10 µm or greater ([0080]).
Nagai does not disclose: wherein the electrode is divided above the ridge portion.
Uomi discloses: upper electrodes are divided (Figs. 1a, 2c and 2d, col 2, lines 51-67, col 4, lines 1-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama by forming an upper electrode that is divided above the ridge portion in order to obtain a fundamental mode output.

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including "...wherein an effective refractive index inside the ridge portion is constant, and wherein the electrode is divided at positions at which an integrated value of light intensities of higher-order mode oscillation has a local maximum."
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including "...wherein an effective refractive index inside the ridge portion is constant... the plurality of current block sections are located at positions at which an integrated value of light intensities of higher-order mode oscillation has a local maximum."
Claim 9 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including "...wherein an effective refractive index inside the ridge portion is constant and wherein a current, which flows from the electrode into the light emitting layer, has a small value at a position at which an integrated value of light intensities of higher-order mode oscillation has a local maximum, and has a large value at a position at which the integrated value has a local minimum."

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828